DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-11, 13, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wildman (US 3578744).

    PNG
    media_image1.png
    671
    595
    media_image1.png
    Greyscale

Wildman teaches regarding claims:

1.  An attachment structure comprising: a first side (12) configured to be coupled to a tooth; a second side opposite the first side (side opposite 12 with structures 20, 16, 18, and 34), the second side configured to interface with an interior surface of a plurality of orthodontic 

2.  The attachment structure of claim 1, wherein the first side is configured to be bonded to the tooth (via band 14).

3.  The attachment structure of claim 1, wherein the plurality of opposing angled surfaces form an open center about a center point of the attachment structure (open center F).

4.  The attachment structure of claim 1, wherein the opposing angled surfaces are arranged radially around a central point (as seen above, A-D are arranged radially about central point of F).



6.  The attachment structure of claim 5, wherein the attachment components have a polygonal, wedge, circular or oval shape (wedges as seen in the figure above).

7.  The attachment structure of claim 1, wherein the attachment structure has a shape of one or more annulus sectors with the opposing angled surfaces corresponding to raised sides of the one or more annulus sectors (annulus sectors E of A-D as seen in the figures above).

8.  The attachment structure of claim 7, wherein the attachment structure comprises a plurality of annulus sectors (wedge shaped annuls sectors of A-D as seen above).

10.  An attachment structure comprising: one or more attachment components configured to be coupled to a tooth surface, each of the one or more attachment components having raised sides that extend a height above the tooth surface, the one or more attachment components arranged radially around a central point, wherein the raised sides are shaped and arranged to engage with an orthodontic appliance to provide one or more repositioning forces to the tooth as part of a sequential orthodontic tooth repositioning treatment plan (as discussed above).

11.  The attachment structure of claim 10, wherein the attachment structure comprises three or more attachment components that are radially spaced apart by a uniform distance (A-D uniformly spaced as seen in the figure above).

13.  The attachment structure of claim 10, wherein the attachment structure comprises a plurality of attachment components having the same height (A-D extend the same height as seen in the figures).

16.  The attachment structure of claim 10, wherein the raised sides extend substantially non-perpendicularly with respect to the tooth surface (A-D are angled non-perpendicularly with respect to the tooth surface as seen in the figure).

17.  An attachment structure comprising: an annular-shaped base configured to be coupled to a surface of a tooth; and one or more raised structures extending from the annular-shaped base and away from the surface of the tooth, each of the raised structures having sides that extend a height above the annular-shaped base, the one or more raised structures arranged radially around a center of the annular- shaped base, wherein the sides of the one or more raised structures are shaped and arranged to engage with an orthodontic appliance for applying a repositioning force to the tooth as part of an orthodontic treatment plan (as discussed above).

18.  The attachment structure of claim 17, wherein the attachment structure comprises a plurality of raised structures having the same height (as discussed above).

20.  The attachment structure of claim 17, wherein the sides of the one or more raised structures extend substantially non-perpendicularly with respect to the base (as discussed above).

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are either unpersuasive or moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant has argued that because opposing angled surfaces A-D of Wildman are designed to touch a user’s labial (lip) surfaces, they do not meet the claimed limitation “the plurality of opposing angled surfaces shaped and arranged to provide to the tooth a first repositioning force when  engaged with an interior surface of a first orthodontic appliance of the plurality of orthodontic appliances, and to provide to the tooth a second repositioning force when engaged with an interior surface of a second orthodontic appliance of the plurality of orthodontic appliances, the second repositioning force being different than the first repositioning force.” The office disagrees. As discussed above and in the prior action, the instant invention is directed to an attachment structure and does not positively recite the orthodontic appliances. Applicant does not dispute this. Further, also as previously presented, since the claims are not directed to the plurality of orthodontic appliances, the prior art need only be capable of being used with such appliances. As previously discussed, various archwires can be used with the bracket of Wildman to reposition the user’s teeth. The Office also asserts that the interior surfaces of these various archwires would at least indirectly engage/connect with the angled surfaces A-D to reposition the user’s teeth, meeting the claimed limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784